DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on April 29, 2021, and the Response to Final Office Action filed on January 28, 2021 are acknowledged.
Claims 1-3, 14, 31, 33, 38, 41-43, 51-52, 56, 59, 61, 63, 67, 97, 100-102 and 128 were pending. Claims 1, 3, 14, 31, 33, 38, 41-43, 51-52, 56, 59, 61, 63, 67, 97, 100-102 and 128 are being examined on the merits. Claim 2 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on January 28, 2021 have been fully considered.


amendments to the claims: 

	Objections to claims 33 and 97
	Rejection of claim 14 under 35 USC § 112(b)
	Rejection of claim 14 under 35 USC § 112(d)
Rejection of claims 1, 14, 61, 67, 97 and 128 under 35 USC § 102(a)(1) over Weisburg
	Rejection of claims 51-52 and 63 under 35 USC § 103 over Weisburg
	Rejection of claim 59 under 35 USC § 103 over Weisburg in view of Fekete

	Applicant does not specifically address the claim objections or the 35 USC § 112 rejections in their response. However, in view of the instant amendments to claims 14, 33 and 97, these objections and rejections are withdrawn.

	
	Rejection of claims 1-3, 38, 56, 67, 97 and 100 under 35 USC § 103 over Lee in view of Franks; Rejection of claim 14 under 35 USC § 103 over Lee in view of Franks and Gong; Rejection of claims 31, 33, 41-43 and 128 under 35 USC § 103 over Lee in view of Franks and Minter; Rejection of claims 51-52 under 35 USC § 103 over Lee in view of Franks and DeCastro; Rejection of claim 59 under 35 USC § 103 over Lee in view of Franks and Fekete; Rejection of claims 61 and 63 under 35 USC § 103 over Lee in view of Franks and Zhang; Rejection of claims 101-102 under 35 USC § 103 over Lee in view of Franks and Shimei

	The Examiner does not agree with Applicant’s arguments for the reasons already of record. However, in the interest of advancing prosecution, the Examiner is withdrawing Lee as the primary reference. 
	These rejections are withdrawn to the extent that Lee is cited as the primary reference.

Claim Objections
Claim 1 is objected to because of the following informality: in l. 3, “oligucleotide” should be “oligonucleotide”.
Claim 100 is objected to because of the following informality: in l. 1, “reconsitution” should be “reconstitution”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 31 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 recites the limitations “wherein the aqueous solution comprises a mass per microliter of chloride ions from about 0.142 ug/uL to about 0.036 ug/uL” and “wherein the aqueous solution comprises an inorganic salt concentration of 1 mM or less”. The first limitation apparently converts to a range of about 4 mM to about 1 mM of chloride ions (see calculations below in conjunction with 35 USC § 103 rejection of claim 31). If the counterion for the chloride ion is an inorganic ion, then the source of the chloride ions in the first limitation of claim 31 is an inorganic salt, and it is not clear how both limitations could be met at the same time. That is, it is not clear how the aqueous solution could have an inorganic salt concentration of 1 mM or less at the same time as a chloride ion concentration [from a dissolved inorganic salt] of about 1 mM to about 4 mM. Another possible interpretation of the first limitation is that the counter ion for the chloride ion is an organic ion and the source of the chloride ions in the first limitation is an organic salt, in which case the two limitations would not have a discrepancy. However, it is noted that the instant application regards chloride ion itself as an inorganic salt; see paragraph [0027]. Thus it is not clear how both requirements of the claim (chloride equivalent to about 1-4 mM; inorganic salt less than 1 mM) can be satisfied. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 56 is presented in a dependent form, however, it refers to claim 2, which is canceled. Since it does not refer to a pending preceding claim, it is in improper form. MPEP 608.01(n)V. For purposes of examination, claim 56 is being interpreted as depending from claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 38, 56, 67, 97 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1)1.

Regarding independent claim 1, Phadke teaches …

a bulking agent consisting essentially of trehalose or raffinose (para. 66: “a bulking agent”; para. 70: trehalose; para. 39: raffinose; also see claims 1 and 4, and para. 46, which teaches that lyophilized pellets are typically prepared by combining reagents with a solvent to make a solution, which is then lyophilized); 
an organic buffer (para. 10: “a buffering agent such as Tris”; also see claims 1 and 3, and para. 46, which teaches that lyophilized pellets are typically prepared by combining reagents with a solvent to make a solution, which is then lyophilized);
and at least one oligonucleotide useful for performing a molecular assay (para. 66: describes primers and probes; also see claims 1 and 40, and para. 46, which teaches that lyophilized pellets are typically prepared by combining reagents with a solvent to make a solution, which is then lyophilized ).

Phadke does not teach …
wherein the aqueous solution has an inorganic salt concentration of 7 mM or less. However, Lee teaches this limitation (p. 6, ll. 4-8: “a particular salt is … (MgCl2) … salts and in particular magnesium salts may be present … in an amount of … from 1.5-6 mM such as from 3-6 mM to produce suitable salt concentrations on reconstitution”).



Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke and incorporate the detergent of Lee. Phadke teaches the need for creating, from aqueous solutions, lyophilized pellets that have particular physical dimensions (para. 5), which are suitable for use in microfluidic devices (para. 5) and which are stable so that the individual components do not lose activity (para. 25). Lee teaches that detergents “facilitate the activity of the enzyme” in such solutions (p. 10, ll. 4-5). Therefore, the ordinary artisan would have been motivated to incorporate the detergent of Lee into the PCR reaction mixture of Phadke in order to facilitate the activity of the Phadke polymerase, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the stabilizing agents that can be added to the reaction mixture.
The ordinary artisan would also have been motivated to incorporate the particular salt concentrations of Lee into the Phadke reaction mixture. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke reaction mixture in order to optimize the ability of the Phadke reaction mixture to be used downstream in an amplification reaction, and would have had an expectation of success as such manipulations are well-known in the art and because Phadke does not limit the salt concentrations of the reaction mixture. Further, 

Regarding claim 3, which depends from claim 1, Phadke additionally teaches …
wherein the at least one oligonucleotide is selected from the group consisting of: an amplification oligonucleotide, a detection probe oligonucleotide, and a target capture probe (para. 66: “combining … a first primer … a second primer … a probe ( … GBS Probe-FAM)”; para. 44: “pellets comprise … a plurality of microspheres for nucleic acid capture … capture materials can also be included, anchored to a plurality of microspheres, such as … oligonucleotides having specific … affinities for a biomolecule of interest”).

Claim 38 depends from claim 1 and requires …
wherein the inorganic salt concentration of the aqueous solution is less than 1 mM sodium chloride and, wherein the aqueous solution contains less than 1 mM magnesium ions. Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of form 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two ranges for inorganic salt concentration, 1-10 mM and 0-0.5 mM/500 uM (i.e., less than 500 uM), and the specific amount of 0 mM (i.e., when the salts are omitted), while the prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the two claimed ranges are critical, or that they achieve unexpected results relative to the prior art range.

Claim 56 requires … 
wherein the at least one polymerase includes a reverse transcriptase present in the aqueous solution at a concentration from about 0.1 U/µl to about 0.6 U/µl. Lee teaches polymerases in an appropriate range (p. 4, ll. 29-31: “in general polymerase is present in a reaction such as a PCR in concentrations of from 0.01 units/µL to 0.2 units/µL”; p. 4, ll. 13-14: “the polymerase is … a reverse-transcriptase”). Therefore, the claimed range of about 0.1 U/µl to about 0.6 U/µl overlaps the range recited in Lee of 0.01 U/µL to 0.2 U/µl. When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, discussed above, and incorporate the particular salt concentrations of Lee into the Phadke reaction mixture. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke reaction 
The ordinary artisan would also have been motivated to incorporate the reverse transcriptase of Lee into the Phadke plus Lee reaction mixture. Phadke teaches the incorporation of reagents that are deployed in PCR or in steps ancillary to performing PCR, such as sample preparation (para. 6). The ordinary artisan understands that reverse transcription is a common step in sample preparation prior to performing PCR. Therefore, the ordinary artisan would have been motivated to incorporate the Lee reverse transcriptase into the Phadke reaction mixture in order to obtain the expected advantage of expanding the types of reactions that the Phadke reaction mixture can complete. The ordinary artisan would have had an expectation of success as creating one-step RT-PCR reaction mixtures is well-known in the art, and because Phadke does not limit the types or numbers of polymerases that may be used in the reaction mixture.

Regarding claim 67, Phadke additionally teaches …
A dried form of the composition of claim 1 (Example 2; para. 70: “[a]fter addition of all reagents, distilled deionized H2O was added”; para. 75: “pipetting … volumes of the … PCR mix 


Regarding claim 97, which depends from claim 67, Phadke additionally teaches … 
A method of forming a mixture for use in performing a nucleic acid based amplification reaction, the method comprising combining a reconstitution solution and the dried composition of claim 67 (para. 66: “[w]hen reconstituted, the 200 pellets make a PCR reagent solution having a total volume of about 2.4 [mL]”; see claim 67 above for citations relevant to the dried composition).

Phadke does not teach wherein the reconstitution solution comprises at least one inorganic salt. However, Lee teaches this limitation (p. 4, ll. 1-2: “the composition is … in a freeze-dried form … or as a solution reconstituted from said freeze-dried form”; p. 6, ll. 1-2: “the composition may further comprise salts … for example magnesium, sodium”; p. 6, ll. 9-10: “the necessary salts may be … added subsequently with the rehydration buffer”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, discussed above, and incorporate the particular salt concentrations of Lee into the Phadke reconstitution solution. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke 

Claim 100 depends from claim 97 and requires …
wherein the reconstitution solution comprises MgCl2 at a concentration from about 3.8 mM to about 4.4 mM. Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 4-8: “a particular salt is … (MgCl2) … salts and in particular magnesium salts may be present … in an amount of … from 1.5-6 mM such as from 3-6 mM to produce suitable salt concentrations on reconstitution”; p. 6, ll. 9-10: “the necessary salts may be … added subsequently with the rehydration buffer”). Thus, while Lee does not specifically teach a reconstitution solution with a MgCl2 concentration in the claimed range, Lee does teach that the MgCl2 in a range overlapping the claimed range can be added subsequently with the rehydration buffer.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, discussed above, and incorporate the particular salt concentrations of Lee into the Phadke reconstitution solution. It is well known in the art the salt concentrations affect polymerase activity. The ordinary artisan would have been motivated to try the particular salt concentrations of Lee in the Phadke prima facie case of obviousness exists (MPEP 2144.05). In addition, there is no showing that the claimed ranges are critical, or that they achieve unexpected results relative to the prior art ranges.

In view of the foregoing, claims 1, 3, 38, 56, 67, 97 and 100 are prima facie obvious over Phadke in view of Lee.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1)2 as applied to claim 1 above, and further in view of Gong3 (US Patent App. Pub. No. 2016/0032269).

Regarding claim 14, which depends from claim 1, Phadke does not teach …
the trehalose is present at a concentration from about 0.16 M to about 0.32 M. However, Gong suggests this limitation (para. 90: “amplification reaction … comprises … prima facie case of obviousness exists. MPEP 2144.05.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, as discussed above, and to optimize the concentrations of the trehalose as taught by Gong to arrive at the invention of claim 14. Gong suggests the claimed trehalose concentration. One of ordinary skill the art understands that the concentrations of various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). The specification does not teach any particular unexpected results for this additional component, and thus a prima facie case of obviousness exists.

In view of the foregoing, claim 14 is prima facie obvious over Phadke in view of Lee, and further in view of Gong.


Claims 31, 33, 41-43 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1)4 as 1 above, and further in view of Minter5 (WO 2016/034892, effectively filed date: September 4, 2015).

Regarding claim 31, which depends from claim 1, Lee additionally teaches …
and, wherein the aqueous solution comprises an inorganic salt concentration of 1 mM or less (p. 6, ll. 13-15: “the salts such as magnesium may be present … at concentrations of less than 500 uM”).

Phadke does not teach …
wherein the aqueous solution comprises a mass per microliter of chloride ions from about 0.142 ug/ul to about 0.036 ug/ul.
However, Minter suggests this limitation (p. 12, l. 37 to p. 13, ll. 1-6: “the buffer … contains relatively low concentrations of … chloride ions (if present at all)…. For example, the buffer may have a concentration of … 2-7 mM (e.g., 4-6 mM) chloride ions”). Minter represents the chloride ion concentration in mM, as opposed to the claimed mass/volume representation. However, the claimed range of about 0.142 ug/ul to about 0.036 ug/ul, converts to about 4 mM to about 1 mM.6 
Therefore, in the case of the inorganic salt limitation, Lee teaches a range (i.e., less than 500 uM) that overlaps with the claimed range (i.e., 1 mM or less). In the case of the chloride ion concentration, Minter teaches a range (i.e., 2-7 mM) that overlaps with the claimed range (i.e., prima facie case of obviousness exists. MPEP 2144.05.

Regarding claim 33, which depends from claim 1, Lee additionally suggests …
wherein the aqueous solution comprises a mass per microliter of inorganic salt from about 0.075 µg/µl to about 0.058 µg/µl (p. 6, ll. 4-8: “a particular salt is … (MgCl2) … salts and in particular magnesium salts may be present … in an amount of … from 1.5-6 mM such as from 3-6 mM to produce suitable salt concentrations on reconstitution”; p. 6, ll. 13-15: “the salts such as magnesium may be present … at concentrations of less than 500 µM”). Lee represents the inorganic salt (i.e., MgCl2) concentration in mM, as opposed to the claimed mass/volume representation. However, the claimed range of about 0.075 µg/µl to about 0.058 µg/µl, converts to about 0.79 mM to about 0.61 mM.7

Lee does not teach …
and wherein the aqueous solution comprises a mass per microliter of chloride ions from about 0.071 µg/µl to about 0.018 µg/µl. 
However, Minter suggests this limitation (p. 12, l. 37 to p. 13, ll. 1-6: “the buffer … contains relatively low concentrations of … chloride ions (if present at all)…. For example, the buffer may have a concentration of … 2-7 mM (e.g., 4-6 mM) chloride ions”). Minter represents the chloride ion concentration in mM, as opposed to the claimed mass/volume representation. 8 
Therefore, in the case of the inorganic salt limitation, Lee teaches two ranges (i.e., less than 500 uM and 1.5-6 mM), while the claimed range (i.e., about 0.79 mM to about 0.61 mM) is between the ranges taught by Lee. Lee also teaches that it is desirable to have lower concentrations of salt (1.5-6 mM or concentrations of less than 500 µM). Therefore, the claimed range, which is similar to the range taught by Lee, is obvious.
In the case of the chloride ion concentration, Minter teaches a range (i.e., 2-7 mM) that overlaps with the claimed range (i.e., about 2 mM to about 0.5 mM). When a claimed range overlaps a range disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05.

Claim 41 depends from claim 33 and requires …
wherein the aqueous solution contains less than 0.1 mM magnesium ions. Lee teaches various salts, as well as concentrations for those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of form 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.

Regarding claim 42, which depends from claim 41, Phadke additionally teaches …
wherein the aqueous solution further comprises deoxynucleotide triphosphates (dNTPs) (Table 1).

Claim 43 depends from claim 42 and requires …
wherein the dNTPs include dATP at a concentration of from 0.1 mM to 0.3 mM in the aqueous solution, dGTP at a concentration of from 0.1 mM to 0.3 mM in the aqueous solution, dCTP at a concentration of from 0.1 mM to 0.3 mM in the aqueous solution, dTTP or dUTP at a concentration of from 0.2 mM to 0.6 mM in the aqueous solution. Lee teaches dNTPs at various concentrations (p. 6, ll. 18-20: “compositions used for [PCR] reactions … will include the nucleotides that form the building blocks of the amplification product. These may include deoxy or deaza nucleotides containing GATC or U nucleosides or their derivatives”; p. 17, Example 3 Table: “dNTPs with dUTPs … Final Concentration … 0.2mM”; p. 6, ll. 25-28: “typically, a PCR requires a concentration of each nucleotide of from 50 uM [/0.05 mM] to 8000 uM [/8 mM]”). prima facie case of obviousness exists. MPEP 2144.05. In addition, there is no showing that the claimed range is critical, or that it achieves unexpected results relative to the prior art range.

Regarding claim 128, which depends from claim 41, Lee additionally teaches … containing no magnesium ions. Lee teaches various salts, as well as concentrations for 
those salts (p. 6, ll. 1-2: “the composition may further comprise salts … for example, magnesium, sodium … such as halide salts for example chlorides”; p. 6, ll. 6-10: “salts and in particular magnesium salts may be present … in an amount of form 1-10 mM … however, it has been reported that the presence of salts can lead to instability … so … the … salts may be omitted; p. 6, ll. 13-15: “the salts such as magnesium may be present in concentrations … of less than 500 uM”). Therefore, Lee discloses at least two ranges for inorganic salt concentration, 1-10 mM and 0-0.5 mM/500 uM (i.e., less than 500 uM), and the specific amount of 0 mM (i.e., when the salts are omitted).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, as discussed above, and to optimize the concentrations of the various salts, dNTPs and other reaction mixture components as taught by Minter to arrive at the invention of claims 31, 33, 41, 43 and 128. With respect to each claim, the cited prior art specifically teaches or suggests the claimed concentrations. In re Aller). In addition, one of ordinary skill in the art would recognize that other reaction mixture components, for example salts and dNTPs, are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

In view of the foregoing, claims 31, 33, 41-43 and 128 are prima facie obvious over Phadke in view of Lee, and further in view of Minter.


Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1)9 as applied to claim 1 above, and further in view of DeCastro10 (US Patent App. Pub. No. 2014/0011184).

Claim 51 depends from claim 1 and requires …
wherein the at least one polymerase includes a polymerase present in the aqueous solution at a concentration from about 0.20 U/µl to about 0.72 U/µl in the aqueous solution. 

Claim 52 depends from claim 51 and requires …
wherein the at least one polymerase includes a polymerase present in the aqueous solution at a concentration selected from: 0.25 U/µl.
DeCastro teaches this limitation (para. 142, Table 3: “Taq Polymerase Reagent Mix … enzyme … 0.25 U/µl”).


Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, as discussed above,  and to optimize the concentrations of the enzymes as taught by DeCastro to arrive at the invention of claims 51-52. With respect to each claim, the cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification prima facie case of obviousness exists.

In view of the foregoing, claims 51-52 are prima facie obvious over Phadke in view of Lee, and further in view of DeCastro.


Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1)11 as applied to claim 1 above, and further in view of Fekete12 (US Patent No. 7,964,350).

Claim 59 depends from claim 1 and requires …
wherein the aqueous solution further comprises an RNase inhibitor at a concentration from about 0.12 U/µl to about 0.20 U/µl.
Fekete teaches an RNase inhibitor at a particular concentration (col. 10, ll. 66-67 to col. 11, ll. 1-12: “final [ribonuclease inhibitor protein] concentration (0.2 U/µl after addition to the lysate”). The specific concentration taught by Fekete falls within range in the instant claim, and accordingly anticipates the claimed range. MPEP 2131.03.

prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, as discussed above, and to optimize the concentrations of the various other reaction mixture components as taught by Fekete to arrive at the invention of claim 59. The cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.
In view of the foregoing, claim 59 is prima facie obvious over Phadke in view of Lee, and further in view of Fekete.


Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view Lee (WO 2014/114956 A1)13 as applied to claim 1 above, and further in view of Zhang14 (US Patent App. Pub. No. 2014/0295419).


wherein the aqueous solution further comprises a chelating agent.
However, Zhang teaches this limitation (para. 59: “following lysis, a solution is added … such as an ABI buffer designed for use in RT-PCR … the concentration of the chelator is, or is about … 1.5, 2 … mM, or a range defined by any two of the preceding values … the chelator is EDTA”).

Claim 63 depends from claim 61 and requires …
wherein the chelating agent is EDTA and is present in the aqueous solution at a concentration from 1.5 mM to 2.0 mM.
Zhang teaches this limitation (para. 59: “following lysis, a solution is added … such as an ABI buffer designed for use in RT-PCR … the concentration of the chelator is, or is about … 1.5, 2 … mM, or a range defined by any two of the preceding values … the chelator is EDTA”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, as discussed above, and to optimize the concentrations of the various other reaction mixture components as taught by Zhang to arrive at the invention of claims 61 and 63. With respect to each claim, the cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

In view of the foregoing, claims 61 and 63 are prima facie obvious over Phadke in view of Lee, and further in view of Zhang.

Claims 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Patent App. Pub. No. 2007/0259348) in view of Lee (WO 2014/114956 A1)15 as applied to claims 1, 67, 97 and 100 above, and further in view of Shimei16 (US Patent No. 6,910,720).

Claim 101 depends from claim 100 and requires …
wherein the reconstitution solution comprises, methyl paraben at a concentration from about 0.012% w/v to about 0.020% w/v.
Shimei teaches reconstitution buffers with various components at particular concentrations (col. 4, ll. 54-60: “reconstitution buffer comprising … 0.02% (w/v) methyl paraben”). When a claim limitation covers a range, and the prior art discloses a point within that range, the claim limitation is anticipated. MPEP 2131.03.


wherein the concentration of the methyl paraben in the reconstitution solution is 0.016% w/v, the concentration of the propyl paraben in the reconstitution solution is 0.008% w/v and the concentration of the absolute ethanol is present in the reconstitution solution at about 0.26% v/v.
Shimei teaches reconstitution buffers with various components at particular concentrations (col. 4, ll. 54-60: “reconstitution buffer comprising … 0.3% (v/v) ethanol, 0.02% (w/v) methyl paraben, and 0.1% (w/v) propyl paraben”). The instant specification teaches that the reconstitution solution is first made in bulk with 0.02% w/v methyl paraben, 0.01% w/v propyl paraben, and 0.33% v/v ethanol (para. 143, Table 4). The bulk reconstitution solution is then mixed with dried, target nucleic acids to produce a final assay solution with 0.016% w/v methyl paraben, 0.008% w/v propyl paraben and 0.26% v/v ethanol. Shimei also teaches the same bulk reconstitution solution (col. 4, ll. 54-60) that is mixed with a “lyophilized formulation for performing a transcription-based amplification” (col. 4, ll. 45-46). Shimei does not teach the final assay solution concentrations after the bulk reconstitution solution is mixed with the lyophilized formulation. However, it is inherent that mixing the dried nucleic acids into the bulk reconstitution solution will increase the volume, and thus decrease the concentration, of the components in the reconstitution solution. Thus, while Shimei does not disclose the concentration of final assay solution components, it does inherently disclose that those concentrations exist in a range less than the bulk reconstitution solution. Therefore, the claimed range of the reconstitution solution is obvious.

prima facie obvious to use the PCR reaction mixture taught by Phadke plus Lee, as discussed above, and to optimize the concentrations of the various other reaction mixture components as taught by Shimei to arrive at the invention of claims 101-102. With respect to each claim, the cited prior art specifically teaches or suggests the claimed concentrations. In addition, one of ordinary skill the art understands that the concentrations of the various PCR reaction mixture components are result-effective variables, and the determination of optimum or workable ranges of these variables can be achieved through routine experimentation. See MPEP 2144.05 II (citing In re Aller). Further, one of ordinary skill in the art would recognize that other reaction mixture components are suitable to include in polymerase-containing PCR reaction compositions. MPEP 2144.07. The specification does not teach any particular unexpected results for these additional components, and thus a prima facie case of obviousness exists.

In view of the foregoing, claims 101-102 are prima facie obvious over Phadke in view of Lee, and further in view of Shimei.

Conclusion
Claims 1, 3, 14, 31, 33, 38, 41-43, 51-52, 56, 59, 61, 63, 67, 97, 100-102 and 128 are being examined, and are rejected. Claims 1 and 100 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        2 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        3 Gong was cited in the Notice of References cited mailed June 1, 2020.
        4 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        5 Minter was cited in the Notice of References cited mailed June 1, 2020.
        6 The mass/volume to molarity calculation was performed with an online calculator, available on the GraphPad website, using 35.5 g/mol as the molecular weight of chloride ion.
        7 The mass/volume to molarity calculation was performed with an online calculator, available on the GraphPad website, using 95.2 g/mol as the molecular weight of magnesium chloride.
        8 The mass/volume to molarity calculation was performed with an online calculator, available at on the GraphPad website, using 35.5 g/mol as the molecular weight of chloride ion.
        9 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        10 DeCastro was cited in the Notice of References cited mailed June 1, 2020.
        11 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        12 Fekete was cited in the Notice of References cited mailed June 1, 2020.
        13 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        14 Zhang was cited in the Notice of References cited mailed June 1, 2020.
        15 Lee was cited in the Information Disclosure Statement filed August 9, 2018.
        16 Shimei was cited in the Notice of References cited mailed June 1, 2020.